    Case 20-70963           Doc 64      Filed 03/18/21 Entered 03/18/21 23:43:03                     Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form 11cnfpln

                                    UNITED STATES BANKRUPTCY COURT

                                                Central District of Illinois

                                                   226 US Courthouse
                                                  600 E Monroe Street
                                                  Springfield, IL 62701

In Re: Don W Stevens                                          Case No.: 20−70963
Debtor
                                                              Chapter: 13

                                NOTICE OF ORDER CONFIRMING PLAN



Notice is hereby provided:



A text−only Order (Document Number 61) was entered in this Court on 3/16/21, confirming the Second Amended
Chapter 13 Plan which was filed by the Debtor on 2/18/21.


On or before 3/30/21, the attorney for the Debtor shall mail a copy of this Notice to all creditors and file a certificate
of service with the Court.


Dated: 3/16/21


                                                               /S/ Adrienne D. Atkins
                                                              Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatoryelectronic filing policy.
           Case 20-70963                  Doc 64         Filed 03/18/21 Entered 03/18/21 23:43:03                                      Desc Imaged
                                                        Certificate of Notice Page 2 of 3
                                                                United States Bankruptcy Court
                                                                  Central District of Illinois
In re:                                                                                                                   Case No. 20-70963-mpg
Don W Stevens                                                                                                            Chapter 13
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0753-3                                                    User: emcc                                                                  Page 1 of 2
Date Rcvd: Mar 16, 2021                                                 Form ID: 11cnfpln                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 18, 2021:
Recip ID                  Recipient Name and Address
db                      + Don W Stevens, 5694 North Route 48, Decatur, IL 62526-8741

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 18, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 16, 2021 at the address(es) listed
below:
Name                                Email Address
Alyssa Marryn Delatte
                                    on behalf of Creditor Decatur Earthmover Credit Union acolee@kehart.com

Amanda J. Wiese
                                    on behalf of Creditor PNC Bank National Association bankruptcy@hsbattys.com,
                                    bk4hsbm@gmail.com;hbm@ecf.courtdrive.com

Cheryl Considine
                                    on behalf of Creditor PNC Bank National Association bankruptcy@hsbattys.com,
                                    bk4hsbm@gmail.com,hbm@ecf.courtdrive.com

John L GreenLeaf, Jr
                                    on behalf of Debtor Don W Stevens GreenLeafLaw@comcast.net r41246@notify.bestcase.com

Kenneth Takis Siomos
                                    on behalf of Trustee Marsha L Combs-Skinner ken@ch13cdil.com
           Case 20-70963      Doc 64       Filed 03/18/21 Entered 03/18/21 23:43:03                       Desc Imaged
                                          Certificate of Notice Page 3 of 3
District/off: 0753-3                                   User: emcc                                                    Page 2 of 2
Date Rcvd: Mar 16, 2021                                Form ID: 11cnfpln                                            Total Noticed: 1
Marsha L Combs-Skinner
                          Trusteecs@Danville13.com
                          marsha@Ch13CDIL.com;marsha@danville13.com;mcombs-skinner@ECF.epiqsystems.com;marsha@ch13cdil.com

U.S. Trustee
                          USTPRegion10.PE.ECF@usdoj.gov


TOTAL: 7
